ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-10_ORD_01_NA_01_EN.txt. 189

SEPARATE OPINION OF JUDGES MOSLER AND JENNINGS

We have voted in favour of this Order indicating interim measures of
protection, but in doing so we wish to emphasize two things :

First, that the duties, in accordance with the provisions of the United
Nations Charter, and in accordance with the Charter of the Organization
of American States, to refrain in their international relations from the
threat or use of force against the territorial integrity or the political inde-
pendence of any State, and to refrain from intervention in matters within
the domestic jurisdiction of a State, are duties which apply to the Applicant
State as well as to the Respondent State.

Second, we wish also to emphasize the obligation of both the Parties, in
the compiex and delicate situation in Central America at the present time,
to pursue in good faith negotiations within the context of the regional
arrangements approved by the Security Council of the United Nations and
endorsed by the Organization of American States.

(Signed) Hermann MOSLER.

(Signed) Robert Y. JENNINGS.

24
